TYSON, J.
— When this cause was before this court on a former appeal, it was in effect held, that if the defendant consented to the delivery of the pilings by Baird to the plaintiffs or their agent, Austill, the defendant could not legally repossess himself of them so as to defeat the plaintiffs’ right to recover them. — Austill v. Hieronymus Bros., 117 Ala. 620.
Bejoinders filed by defendant to plaintiffs’ replication aver that defendant consented as alleged in the replications to a delivery by Baird, but avers that his consent was given on consideration that the stumpage and advances due him by Baird should be paid by plaintiff be fore the poles were removed and that plaintiffs have never paid him.
The failure to pay was not a breach of a condition subsequent. If the defendant’s consent to the delivery was conditioned upon the payment by plaintiffs to him of the amount due him by Baird for stumpage and advances, their failure to pay, prevented the delivery from ever becoming effective. It is analogous to the principle so well recognized in the sales of personal property where the delivery is conditional or made in the expectation of immediate payment; in such cases, no title passes until the condition is complied Avitli. Or Avhen goods are sold for cash on delivery, payment and delivery are concurrent acts; the title does not pass on delivery without payment, unless it is accompanied Avith circumstances shoAAdng a waiver thereof, and the seller may recover the goods so delivered. — Shines v. Steiner, 76 Ala. 458; 6 Am. & Eng. Ency. Law (2nd ed.), pp. 456, 457 and notes. The demurrer to the rejoinders should have been overruled.
It is unnecessary to consider the question involved in the motion of appellee to strike the bill of exceptions and certain assignments of error from the record, so Ave will not do so.
The judgment is reversed and the cause remanded.